     Case
      Case2:21-cv-01124-JCM-NJK
           2:21-cv-01124-JCM-NJK Document
                                  Document4-8
                                           5 Filed
                                              Filed09/13/21
                                                    09/10/21 Page
                                                              Page12ofof34



 1   JASON J. BACH
     Nevada Bar No. 7984
 2   THE BACH LAW FIRM, LLC
     7881 W. Charleston Blvd., Suite 165
 3   Las Vegas, Nevada 89117
     Telephone: (702) 925-8787
 4
     Facsimile: (702) 925-8788
 5   Email: jbach@bachlawfirm.com
     Attorney for Plaintiff Max Rosenberg
 6
                                 UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
     MAX ROSENBERG,
 9                                                        Civil Action No. 2:21-cv-01124-JCM-NJK
                            Plaintiff,
10   v.                                                   PROPOSED ORDER GRANTING
                                                          PLAINTIFF’S MOTION FOR
11   GREEN PLANET LEGACY 68, LLC, a Nevada                EXTENSION OF TIME TO SERVE
     limited liability company; JOE JUAREZ,               PROCESS AND FOR PUBLICATION
12   individually; JOHN SINGH, individually;
     DOES I-X; and ROES CORPORATIONS XI-
13   XX, inclusive,

14                          Defendants.

15
            Upon consideration of Plaintiff’s Motion for Extension of Time to Serve and for Service
16

17   by Publication on Defendants, Green Planet Legacy 68, LLC (“Green Planet”), Joe Juarez (“Mr.

18   Juarez”) and John Singh (“Mr. Singh”) (collectively, Defendants”), in which it is shown to the

19   satisfaction of the Court the last known addresses for Defendants; that the Summons and
20
     Complaint herein have not been personally served upon Defendants because Defendants have not
21
     been located within the State of Nevada; that a cause of action exists against Defendants and
22
     Defendants are necessary and a proper parties to the action; and that Nevada Legal News is a
23
     newspaper published in the City of Las Vegas, County of Clark, State of Nevada and is most likely
24

25   to give notice to Defendants of the pendency of this action.

26          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the time within which to
27   serve Defendants, Green Planet Legacy 68, LLC, Joe Juarez and John Singh with the Summons
28

                                                    -1-
     Case
      Case2:21-cv-01124-JCM-NJK
           2:21-cv-01124-JCM-NJK Document
                                  Document4-8
                                           5 Filed
                                              Filed09/13/21
                                                    09/10/21 Page
                                                              Page23ofof34


     and Complaint is hereby extended up to and including November 12, 2021.
 1

 2             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Summons in this

 3   action be served upon Defendants, Green Planet Legacy 68, LLC, Joe Juarez and John Singh by

 4   publication thereof in Nevada Legal News and that said publication be made at least once a week
 5   for a period of four (4) weeks.
 6
               IT IS FURTHER ORDERED, ADJUDGED AND DECREED that copies of the Summons
 7
     and Complaint in this action be deposited in a United States Post Office within the City of Las
 8
     Vegas, County of Clark, State of Nevada and mailed to Defendant Green Planet’s last known
 9

10   addresses of 9030 W. Sahara Ave #222, Las Vegas, NV 89117 and 7832 Stroh Lane, Las Vegas,

11   NV 89178, via certified mail, return receipt request in a sealed, postage prepaid envelope addressed

12   to Green Planet Legacy 68, LLC.
13
               IT IS FURTHER ORDERED, ADJUDGED AND DECREED that copies of the Summons
14
     and Complaint in this action be deposited in a United States Post Office within the City of Las
15
     Vegas, County of Clark, State of Nevada and mailed to Defendant Joe Juarez’s last known
16
     addresses of 3261 S Highland Drive, Suite 605, Las Vegas, NV, 89109, 9360 W. Flamingo Road.,
17

18   Suite 110-271, Las Vegas, NV 89147 and 10003 Cambridge Blue Ave., Las Vegas, NV 89147,

19   via certified mail, return receipt request in a sealed, postage prepaid envelope addressed to Joe
20   Juarez.
21
               IS FURTHER ORDERED, ADJUDGED AND DECREED that copies of the Summons
22
     and Complaint in this action be deposited in a United States Post Office within the City of Las
23
     Vegas, County of Clark, State of Nevada and mailed to Defendant John Singh’s last known
24

25   addresses of 3261 S Highland Drive, Suite 605, Las Vegas, NV, 89109 and 7832 Stroh Lane, Las

26   ///

27

28

                                                    -2-
     Case
      Case2:21-cv-01124-JCM-NJK
           2:21-cv-01124-JCM-NJK Document
                                  Document4-8
                                           5 Filed
                                              Filed09/13/21
                                                    09/10/21 Page
                                                              Page34ofof34


     Vegas, NV 89178, via certified mail, return receipt request in a sealed, postage prepaid envelope
 1

 2   addressed to John Singh.

 3           DATED
      IT IS SO       this ____ day of September, 2021.
                 ORDERED.
     Plaintiff
     No  later must
               than comply
                    Novemberwith19,
                                 the2021,
                                     requirements   of Rule
                                          Plaintiff must file 4anofAffidavit
                                                                    the Nevada   Rules of Civil
                                                                             of Publication.
      Dated September 13, 2021
 4   Procedure. Plaintiff is reminded that he must serve Defendants by publication in a
                                                 __________________________________
     newspaper of general circulation in the State
                                                 U.S. of Nevada on
                                                      DISTRICT          a weekly basis for a period
                                                 Nancy   J. KoppeCOURT JUDGE
 5   of four weeks. Plaintiff must also mail a copy of the summons and complaint to each
                                                 United States Magistrate Judge
     Defendant's last known address. After publication is complete, Plaintiff must file an
 6   Affidavit of Publication.
     Respectfully submitted by:
 7
     THE BACH LAW FIRM, LLC
 8   IT IS SO ORDERED.
     Dated September 13, 2021                      Nancy J. Koppe
 9   By /s/ Jason J. Bach
         JASON J. BACH                             United States Magistrate Judge
10       Nevada Bar No. 7984
         7881 W. Charleston Blvd., Suite 165
11
     Las Vegas, Nevada 89117
12   Telephone: (702) 925-8787
     Facsimile: (702) 925-8788
13   Email: jbach@bachlawfirm.com
     Attorney for Plaintiff Max Rosenberg
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -3-
